COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Maribel Woodard v. McDonald’s Corporation HK
                            Management, Inc d/b/a McDonald/037097 and Manager,
                            McDonalds Restaurant #307097

Appellate case number:      01-17-00204-CV

Trial court case number:    2013-58383

Trial court:                269th District Court of Harris County

        The Court’s May 4, 2017 Order had directed the district clerk to file an indigent
clerk’s record regarding the “Statement of Inability to Afford Payment of Court Costs or
an Appeal Bond in Justice Court” (“Statement”), filed by the appellant, Maribel
Woodard. On May 8, 2017, the district clerk filed an indigent clerk’s record containing,
among other documents, appellant’s Statement and an amended Statement, but there was
no contest or a trial court’s order regarding the Statement/Amended Statement.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s claim of
indigence was uncontested and not overruled by the trial court, appellant is not required
to pay costs in this appeal. See id.
        Accordingly, the Clerk of this Court is ORDERED to deem the appellant indigent
and allowed to proceed without advance payment for purposes of the filing, clerk’s, and
reporter’s record fees. Therefore, the Court ORDERS the district clerk and the court
reporter, Kathleen Keese, or the substitute reporter, to prepare, certify, and file the
appellate record in this appeal without advance payment of costs. See TEX. R. APP. P.
20.1(b)(1), 34.5(a), (c), 34.6(d). The clerk’s and reporter’s records must be filed with the
Clerk of the First Court of Appeals within 30 days from the date of this Order.
        It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                                   Acting for the Court
Date: May 11, 2017